Citation Nr: 1644417	
Decision Date: 11/23/16    Archive Date: 12/02/16

DOCKET NO.  13-01 932	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to an increased rating for a right knee disability, rated as 20 percent disabling prior August 11, 2015 and 50 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1957 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

This matter was previously before the Board in February 2016, when it was remanded for further development.  At that time, the Board noted the Veteran appeared at a Travel Board hearing before a Veterans Law Judge (VLJ) who is unavailable to take part in a decision in this appeal.  The Veteran was afforded the opportunity for a new hearing before a different VLJ who would ultimately decide the case; however, the Veteran declined and requested his appeal be considered based on the evidence of record.

The Board notes the issue statement on the title page of this decision includes higher percentages than the issue statement noted in the Supplemental Statement of the Case (SSOC) issued by the Agency of Original Jurisdiction (AOJ) in March 2016.  The higher percentages are reflective of the combined rating assigned for the right knee disability during the appeal period.  The Veteran's right knee disability is currently evaluated under Diagnostic Code 5261 for range of motion loss and Diagnostic Code 5257 for instability.  A 40 percent rating is assigned under Diagnostic Code 5261, and a 20 percent rating is assigned under Diagnostic Code 5257.  This results in a combined 50 percent rating, which has been in effect since August 11, 2015.  Prior to this date, a combined 20 percent rating was in effect for the right knee disability during the appeal period.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.

REMAND

A recent decision of the United States Court of Appeals for Veterans Claims (Court) provided a precedential interpretation of the final sentence of 38 C.F.R. § 4.59 and held that sentence creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  See Correia v. McDonald, 28 Vet. App. 158 (2016).  The Board interprets the Court's decision as requiring that VA examinations must include range of motion testing of the pertinent joint, as well as the paired joint, in active motion, passive motion, and in weight-bearing and nonweight-bearing.  The VA examination reports of record do not provide the results of such range of motion testing.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a new VA joint examination to assess the severity of his service-connected right knee disability throughout the appeal.

The examiner must test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why this is so.

Once this testing is completed, the examiner must compare the current results with range of motion testing from prior examinations and provide an opinion as to whether the current results with regard to ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing are similar to what would have been shown during prior examinations if such testing would have been conducted at the time of those examinations, to the extent possible.

2.  Readjudicate the issue on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

